Case 2:17-cv-02118-SHL-dkv Document 124 Filed 03/12/20 Page 1 of 14                    PageID 1008(1 of 14)




                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT
                                  100 EAST FIFTH STREET, ROOM 540
     Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE                 Tel. (513) 564-7000
         Clerk                       CINCINNATI, OHIO 45202-3988               www.ca6.uscourts.gov




                                                  Filed: March 12, 2020




  Mr. Aubrey B. Gulledge
  Mr. Rodrick D. Holmes
  Mr. Brooks Emanuel Kostakis
  Boyle Brasher
  80 Monroe Avenue, Suite 410
  Memphis, TN 38103

  Ms. Maureen T. Holland
  Ms. Yvette Holland Kirk
  Holland & Associates
  1429 Madison Avenue
  Memphis, TN 38104

                       Re: Case No. 19-5710, Jason Small v. Memphis Light, Gas and Water
                           Originating Case No. : 2:17-cv-02118

  Dear Counsel,

     The court today announced its decision in the above-styled case.

      Enclosed is a copy of the court's opinion together with the judgment which has been entered
  in conformity with Rule 36, Federal Rules of Appellate Procedure.

                                                  Yours very truly,

                                                  Deborah S. Hunt, Clerk



                                                  Cathryn Lovely
                                                  Deputy Clerk
Case 2:17-cv-02118-SHL-dkv Document 124 Filed 03/12/20 Page 2 of 14   PageID 1009(2 of 14)




  cc: Mr. Thomas M. Gould

  Enclosures

  Mandate to issue.
Case 2:17-cv-02118-SHL-dkv Document 124 Filed 03/12/20 Page 3 of 14                   PageID 1010(3 of 14)



                                 RECOMMENDED FOR PUBLICATION
                                 Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                        File Name: 20a0082p.06

                     UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT



   JASON SMALL,                                               ┐
                                    Plaintiff-Appellant,      │
                                                              │
                                                               >        No. 19-5710
          v.                                                  │
                                                              │
                                                              │
   MEMPHIS LIGHT, GAS AND WATER,                              │
                               Defendant-Appellee.            │
                                                              ┘

                           Appeal from the United States District Court
                        or the Western District of Tennessee at Memphis.
                      No. 2:17-cv-02118—Sheryl H. Lipman, District Judge.

                               Decided and Filed: March 12, 2020

               Before: DAUGHTREY, KETHLEDGE, and THAPAR, Circuit Judges.
                                  _________________

                                             COUNSEL

  ON BRIEF: Maureen T. Holland, Yvette Kirk, HOLLAND & ASSOCIATES, Memphis,
  Tennessee, for Appellant. Rodrick D. Holmes, Brooks E. Kostakis, Aubrey B. Gulledge,
  BOYLE BRASHER LLC, Memphis, Tennessee, for Appellee.

         The court delivered a PER CURIAM opinion. THAPAR, J. (pp. 7–11), delivered a
  separate concurring opinion in which KETHLEDGE, J., joined.
                                       _________________

                                              OPINION
                                       _________________

         PER CURIAM. Jason Small claims that his employer, Memphis Light, Gas and Water,
  violated federal disability and civil-rights law when it reassigned him to a new position. The
  district court rejected his claims as well as his motion to enforce an alleged settlement
  agreement. We affirm.
Case 2:17-cv-02118-SHL-dkv Document 124 Filed 03/12/20 Page 4 of 14                     PageID 1011(4 of 14)


   No. 19-5710                 Small v. Memphis Light, Gas & Water                             Page 2


                                                  I.

         For over a decade, Small worked as an electrician at Memphis Light. But in early 2013,
  he suffered an on-the-job injury that required him to change positions. At first, Small expressed
  interest in a position as a revenue inspector. Instead, Memphis Light offered him a position as a
  service dispatcher. Without another offer—and at the risk of otherwise being terminated—Small
  accepted the dispatcher position.

         Around the same time, Small raised concerns with Memphis Light that his new position
  would conflict with the practice of his religion (Jehovah’s Witness). Small explained that he had
  services on Wednesday evenings and Sundays and that he had community work on Saturdays.
  He asked the company to reassign him to a different position or to different shifts. But Memphis
  Light denied the request, explaining that the accommodations would impose an undue hardship
  on the company and that its union required shifts be assigned based on seniority. Instead, the
  company suggested that Small swap shifts with his co-workers or use paid time off. Small
  renewed the same request without success. Yet later, Memphis Light reconsidered its decision
  and offered Small the option to “blanket swap” shifts—meaning that he could swap his shifts
  with another employee for an entire quarter.

         Since then Small has remained in the dispatcher position. The parties dispute whether his
  schedule still conflicts with his religious commitments.

         In 2017, Small sued Memphis Light for disability and religious discrimination as well as
  retaliation. On the eve of trial, the district court granted summary judgment to the company.

         Almost immediately, Small filed a motion with the district court to enforce an alleged
  settlement agreement between the parties. According to Small, the parties had agreed on a
  settlement right before the summary judgment ruling. But the district court rejected the motion,
  finding that the parties had never agreed on all the material terms. This appeal followed.
Case 2:17-cv-02118-SHL-dkv Document 124 Filed 03/12/20 Page 5 of 14                  PageID 1012(5 of 14)


   No. 19-5710                Small v. Memphis Light, Gas & Water                          Page 3


                                                II.

                                                A.

         Small first challenges the district court’s grant of summary judgment. We review that
  decision de novo. Groening v. Glen Lake Cmty. Sch., 884 F.3d 626, 630 (6th Cir. 2018).

         Disability Discrimination.     To begin with, Small argues that Memphis Light
  discriminated against him based on his disability when it refused to offer him a position as a
  revenue inspector. But Memphis Light has offered a legitimate, non-discriminatory reason for
  its decision: namely, that Small physically could not do the work of an inspector. See, e.g.,
  McFadden v. Ballard Spahr Andrews & Ingersoll, LLP, 611 F.3d 1, 4 (D.C. Cir. 2010). To rebut
  that explanation, Small must offer evidence that the company’s stated reason was pretextual.
  Ferrari v. Ford Motor Co., 826 F.3d 885, 895 (6th Cir. 2016).

         Small contends that Memphis Light has presented shifting accounts of who determined he
  could not do the work of an inspector—a disability committee or an HR employee, Eric Conway.
  This suggests (he says) that the company has concealed the true reasons for its decision. For
  instance, Small stresses that Conway claimed to have made the final decision to reassign Small
  to a new position. Yet as Conway himself explained, the disability committee (on which he sat)
  determined whether Small physically could do the work; Conway then determined where to
  reassign him. Small offers no evidence to the contrary. Small also questions whether Memphis
  Light even had a disability committee. But multiple members of the committee confirmed that it
  existed and that it determined whether Small could do the work of an inspector. Again, Small
  cannot beat this evidence with nothing. See Cripe v. Henkel Corp., 858 F.3d 1110, 1113 (7th
  Cir. 2017); Wysong v. City of Heath, 260 F. App’x 848, 858 (6th Cir. 2008).

         Small further points to various company policies that, he says, gave him a “right” to be
  reassigned to a different position. But Small never explains how these policies show that the
  company’s reason for not reassigning him to a particular position was pretextual. And for what
  it is worth, he has not identified any other open positions for which he was qualified. Cf.
  Henschel v. Clare Cty. Rd. Comm’n, 737 F.3d 1017, 1025 (6th Cir. 2013) (explaining that
  companies need not create new positions for disabled employees).
Case 2:17-cv-02118-SHL-dkv Document 124 Filed 03/12/20 Page 6 of 14                    PageID 1013(6 of 14)


   No. 19-5710                 Small v. Memphis Light, Gas & Water                         Page 4


         Finally, Small says that there are factual disputes about whether he could do the work of
  an inspector. But the question is not whether Memphis Light was correct that Small could not do
  the work. Rather, it is whether the company “honestly believed” that to be the case at the time.
  Ferrari, 826 F.3d at 895. And Small has not offered any evidence that casts doubt on the
  company’s honest belief. Hence he cannot show pretext.

         Aside from pretext, Small argues in his reply brief that Memphis Light failed to
  accommodate his disability and that the district court evaluated this claim under the wrong legal
  standard. But Small forfeited this argument—which involves an entirely different theory of
  liability—when he did not raise it in his opening brief. See United States v. Carson, 560 F.3d
  566, 587 (6th Cir. 2009); see also Hostettler v. Coll. of Wooster, 895 F.3d 844, 852 (6th Cir.
  2018) (explaining the importance of distinguishing between these theories of liability because
  they involve entirely different frameworks). To hold otherwise would allow the appealing party
  to raise new issues to which the other party could not respond—as happened here. See, e.g.,
  Sparkle Hill, Inc. v. Interstate Mat Corp., 788 F.3d 25, 29 (1st Cir. 2015); Gen. Elec. Co. v.
  Jackson, 610 F.3d 110, 123 (D.C. Cir. 2010).

         Religious Discrimination. Small next argues that Memphis Light discriminated against
  him when it failed to accommodate his religion. But the company did not have to offer any
  accommodation that would have imposed an “undue hardship” on its business—meaning
  (apparently) anything more than a “de minimis cost.” Trans World Airlines, Inc. v. Hardison,
  432 U.S. 63, 84 (1977); Tepper v. Potter, 505 F.3d 508, 514 (6th Cir. 2007). Memphis Light
  says that additional accommodations would have impeded the company’s operations, burdened
  other employees, and violated its seniority system. Our court has found similar costs to be more
  than de minimis. See Virts v. Consol. Freightways Corp. of Del., 285 F.3d 508, 517–21 (6th Cir.
  2002); Cooper v. Oak Rubber Co., 15 F.3d 1375, 1380 (6th Cir. 1994). And in any event, Small
  has not challenged whether the accommodations would have imposed an undue hardship on the
  company—beyond a passing assertion in his brief. Instead, he argues only about whether the
  company did accommodate his religious beliefs. See, e.g., Ansonia Bd. of Educ. v. Philbrook,
  479 U.S. 60, 68–69 (1986) (distinguishing these issues); Cooper, 15 F.3d at 1379–80 (same).
Case 2:17-cv-02118-SHL-dkv Document 124 Filed 03/12/20 Page 7 of 14                    PageID 1014(7 of 14)


   No. 19-5710                 Small v. Memphis Light, Gas & Water                         Page 5


  Hence this claim cannot proceed. See White Oak Prop. Dev., LLC v. Washington Twp., 606 F.3d
  842, 854 (6th Cir. 2010).

         In the alternative, Small argues that Memphis Light subjected him to a hostile work
  environment. But Small has not offered any evidence that the harassment he experienced (if
  any) was because of his religion. So this argument fails from the outset. See Hafford v. Seidner,
  183 F.3d 506, 512 (6th Cir. 1999).

         Retaliation. Small also argues that Memphis Light retaliated against him because he
  complained about the alleged discrimination. But again, Small has not offered any evidence that
  the retaliation he experienced (if any) was because of his complaints. So this argument fares no
  better. See Wasek v. Arrow Energy Servs., Inc., 682 F.3d 463, 471–72 (6th Cir. 2012).

                                                 B.

         Small also challenges the district court’s refusal to enforce an alleged settlement
  agreement between the parties. We review the court’s finding that the parties had never reached
  an agreement for clear error. Therma-Scan, Inc. v. Thermoscan, Inc., 217 F.3d 414, 418–19 (6th
  Cir. 2000).

         Small first argues that the parties had formed a binding settlement agreement. To form a
  binding agreement, the parties had to agree on all the material terms. Brock v. Scheuner Corp.,
  841 F.2d 151, 154 (6th Cir. 1988); see also Sweeten v. Trade Envelopes, Inc., 938 S.W.2d 383,
  385 (Tenn. 1996). The record shows that Memphis Light made its final settlement offer to Small
  on a Friday around noon. Among other things, that offer required Small to agree to a non-
  disparagement provision. Within minutes, Small’s counsel responded that her client could not
  agree to a non-disparagement provision because it might bar him from filing future claims. She
  also said that she would talk to Small about the offer. Memphis Light soon acknowledged her
  response with an “O.K. Thanks.” The company followed up a few hours later asking for an
  update on its offer. Small’s counsel responded, “Not yet.” She explained that she could not talk
  to Small because he was in a mandatory meeting. Finally, two hours later—after no further
  emails—Memphis Light revoked its offer.
Case 2:17-cv-02118-SHL-dkv Document 124 Filed 03/12/20 Page 8 of 14                    PageID 1015(8 of 14)


   No. 19-5710                 Small v. Memphis Light, Gas & Water                          Page 6


         Given this evidence, it almost goes without saying that the parties never agreed on all the
  material terms. Memphis Light insisted on a non-disparagement provision; Small resisted that
  provision. Nothing in the record suggests that the district court erred—let alone clearly so—
  when it found that the parties had not reached an agreement. See Therma-Scan, 217 F.3d at 420.

         Small also argues that Memphis Light promised to keep its settlement offer open until the
  district court issued a summary judgment ruling. Yet Small offers no evidence of such a
  promise. Instead, he offers evidence that the company warned that it would revoke its offer if
  the court issued a ruling. And he says that his counsel understood this to be a promise to keep
  the offer open. But none of this amounts to an actual promise to keep the offer open. So this
  argument fails too. See Safeco Ins. Co. of Am. v. City of White House, 36 F.3d 540, 548 (6th Cir.
  1994) (explaining that, under Tennessee law, an offeror ordinarily may withdraw an offer at any
  time before acceptance).

         We affirm.
Case 2:17-cv-02118-SHL-dkv Document 124 Filed 03/12/20 Page 9 of 14                     PageID 1016(9 of 14)


   No. 19-5710                   Small v. Memphis Light, Gas & Water                        Page 7


                                         _________________

                                         CONCURRENCE
                                         _________________

          THAPAR, Circuit Judge, concurring. Almost fifty years ago, Congress struck a balance
  between the rights of religious employees and the interests of their employers. According to that
  compromise, companies must accommodate religious practices and beliefs unless doing so
  would impose an “undue hardship on the conduct of the employer’s business.” 42 U.S.C.
  § 2000e(j). To be sure, Congress codified this requirement “somewhat awkwardly” in Title
  VII’s statutory definition of “religion.” Ansonia Bd. of Educ. v. Philbrook, 479 U.S. 60, 63 n.1
  (1986). And Congress failed to specify exactly what it meant by “undue hardship.” But most
  likely, everyone assumed that courts would clarify this standard over time, using the traditional
  tools of statutory interpretation.

          So what do those tools tell us? Well, start with the text. Congress didn’t define the term
  “undue hardship,” so we should give that term its ordinary, contemporary meaning. See, e.g.,
  Sandifer v. U.S. Steel Corp., 571 U.S. 220, 227 (2014). Dictionaries from the period define a
  “hardship” as “adversity,” “suffering” or “a thing hard to bear.”        The American Heritage
  Dictionary of the English Language 601 (1969); Black’s Law Dictionary 646 (5th ed. 1979);
  Webster’s New Twentieth Century Dictionary of the English Language 826 (2d ed. 1975). On its
  own terms, then, the word “hardship” would imply some pretty substantial costs.

          But Congress didn’t leave matters there. Instead, it specified that the “hardship” must be
  “undue.” See, e.g., Adeyeye v. Heartland Sweeteners, LLC, 721 F.3d 444, 455 (7th Cir. 2013)
  (“Title VII requires proof not of minor inconveniences but of hardship, and ‘undue’ hardship at
  that.”); Anderson v. Gen. Dynamics Convair Aerospace Div., 589 F.2d 397, 402 (9th Cir. 1978);
  Draper v. U.S. Pipe & Foundry Co., 527 F.2d 515, 520 (6th Cir. 1975). That means that the
  hardship must “exceed[] what is appropriate or normal”; in short, it must be “excessive.” The
  American Heritage Dictionary of the English Language 1398; Black’s Law Dictionary 1370;
  Webster’s New Twentieth Century Dictionary of the English Language 826. So together the
Case 2:17-cv-02118-SHL-dkv Document 124 Filed 03/12/20 Page 10 of 14                      PageID 1017
                                                                                                   (10 of 14)


   No. 19-5710                  Small v. Memphis Light, Gas & Water                           Page 8


  phrase “undue hardship” tell us that the accommodation must impose significant costs on the
  company.

         Not surprisingly, Congress has typically defined “undue hardship” in exactly this way.
  Take the Americans with Disabilities Act, which (like Title VII) requires companies to provide
  reasonable accommodations unless doing so would impose an “undue hardship” on their
  business. 42 U.S.C. § 12112(b)(5)(A). In that context, Congress defined an “undue hardship” as
  “an action requiring significant difficulty or expense” in light of certain enumerated factors (such
  as the size of the company). Id. § 12111(10). Nor does the meaning of “undue hardship” change
  if one ventures further afield in the United States Code.         See, e.g., 28 U.S.C. § 1869(j)
  (explaining that an “undue hardship or extreme inconvenience” for jury service means “great
  distance . . . from the place of holding court,” “grave illness in the family,” or “any other
  emergency which outweighs in immediacy and urgency the obligation to serve as a juror”); 29
  U.S.C. § 207(r)(3) (explaining that an “undue hardship” under the Fair Labor Standards Act
  means “significant difficulty or expense”); 38 U.S.C. § 4303(15) (explaining that an “undue
  hardship” for veteran employment means “significant difficulty or expense”).

         Or consider how courts define “undue hardship” when Congress has failed to provide a
  statutory definition. For instance, the Bankruptcy Code allows debtors to discharge a student
  loan if they can show that the debt imposes an “undue hardship.” 11 U.S.C. § 523(a)(8). “The
  plain meaning” of that term, courts have said, requires the debtor to show that the debt imposes
  “intolerable difficulties . . . greater than the ordinary circumstances that might force one to seek
  bankruptcy relief.” In re Thomas, 931 F.3d 449, 454 (5th Cir. 2019). Indeed, “the adjective
  ‘undue’ indicates that Congress viewed garden-variety hardship as [an] insufficient excuse[.]” In
  re Frushour, 433 F.3d 393, 399 (4th Cir. 2005) (quoting In re Rifino, 245 F.3d 1083, 1087 (9th
  Cir. 2001)). And the same holds true when courts consider (or use) the phrase “undue hardship”
  in other contexts. See, e.g., Teamsters Local Union No. 171 v. N.L.R.B., 863 F.2d 946, 957 (D.C.
  Cir. 1988) (explaining that an “undue hardship” requires “significant mitigating circumstances”);
  In re Int’l Sys. & Controls Corp. Sec. Litig., 693 F.2d 1235, 1241 (5th Cir. 1982) (explaining that
  an “undue hardship” might exist when there is an “unusual expense”).
Case 2:17-cv-02118-SHL-dkv Document 124 Filed 03/12/20 Page 11 of 14                      PageID 1018
                                                                                                   (11 of 14)


   No. 19-5710                  Small v. Memphis Light, Gas & Water                           Page 9


          Given all this, one would think that the term “undue hardship” would have a similar
  meaning under Title VII. After all, courts typically try “to make sense rather than nonsense out
  of the corpus juris.” Va. Univ. Hosps., Inc. v. Casey, 499 U.S. 83, 101 (1991). But the Supreme
  Court has said otherwise.

          The source of the problem is Trans World Airlines, Inc. v. Hardison, 432 U.S. 63 (1977).
  That decision primarily addressed whether Title VII’s accommodation provision required
  employers to violate seniority systems created by their collective-bargaining agreements. See id.
  at 78–84. But in two brief paragraphs at the end of the opinion, the Court also asserted—almost
  as an afterthought—that requiring an employer “to bear more than a de minimis cost” in order to
  accommodate an employee’s religion would be “an undue hardship.” Id. at 84. The cost found
  to be more than de minimis: $150. Id. at 92 n.6 (Marshall, J., dissenting). And the employer
  unduly burdened by that cost: one of the largest airlines in the world.

          At this point, you might be wondering where the “de minimis” test even came from?
  Certainly not the text of Title VII. The Hardison majority never purported to justify its test as a
  matter of ordinary meaning. And how could it? “De minimis” means a “very small or trifling
  matter[.]” Black’s Law Dictionary 388. That seems like the opposite of an “undue hardship.”
  See Hardison, 432 U.S. at 92 n.6 (Marshall, J., dissenting) (“I seriously question whether simple
  English usage permits ‘undue hardship’ to be interpreted to mean ‘more than de minimis cost.’”).
  The “de minimis” test also seems in conflict with the background legal maxim de minimis non
  curat lex (“the law does not care for trifling matters”). Wisconsin Dep’t of Revenue v. William
  Wrigley, Jr., Co., 505 U.S. 214, 231 (1992); Black’s Law Dictionary 388. The law usually does
  not care for trifling matters but apparently Title VII does.

          Nor can one blame the parties in Hardison. None of them proposed the “de minimis”
  test—and probably for good reason. In fact, most of their briefing focused on other issues in the
  case.

          As best one can tell, the Hardison majority adopted the “de minimis” test for two
  reasons: one explicit and one implicit. As for the explicit reason, the majority said that religious
  accommodations that involved more than “de minimis” costs would cause employers to
Case 2:17-cv-02118-SHL-dkv Document 124 Filed 03/12/20 Page 12 of 14                   PageID 1019
                                                                                                (12 of 14)


   No. 19-5710                   Small v. Memphis Light, Gas & Water                     Page 10


  “discriminate” against their non-religious employees. See Hardison, 432 U.S. at 84–85. But that
  reasoning seems unreasonable on its face. Consider again the Americans with Disabilities Act,
  which requires employers to provide accommodations to their disabled employees. No right-
  minded person would call such accommodations a form of impermissible discrimination against
  non-disabled employees. Cf. U.S. Airways, Inc. v. Barnett, 535 U.S. 391, 397 (2002); see also
  E.E.O.C. v. Abercrombie & Fitch Stores, Inc., 135 S. Ct. 2028, 2034 (2015) (“But Title VII does
  not demand mere neutrality with regard to religious practices—that they be treated no worse than
  other practices. Rather, it gives them favored treatment[.]”).

           As for the implicit reason—acknowledged only by the Hardison dissent—the majority
  may have construed Title VII so narrowly because it feared that a broader reading might run
  afoul of the Establishment Clause. See Hardison, 432 U.S. at 89–90 (Marshall, J., dissenting).
  Yet whatever doctrinal merit that concern once may have had, I seriously doubt that it remains
  valid.    Even properly read, Title VII doesn’t require employers to provide any and all
  accommodations; it requires them to provide only those accommodations that won’t impose an
  “undue hardship” on the company—meaning significant costs. That seems more than fine under
  the Establishment Clause. See, e.g., Cutter v. Wilkinson, 544 U.S. 709, 722–24 (2005); Estate of
  Thornton v. Caldor, Inc., 472 U.S. 703, 711–12 (1985) (O’Connor, J., concurring); Michael W.
  McConnell, Accommodation of Religion: An Update and a Response to the Critics, 60 Geo.
  Wash. L. Rev. 685, 704 (1992); see generally Mark Storslee, Religious Accommodation, the
  Establishment Clause, and Third-Party Harm, 86 U. Chi. L. Rev. 871 (2019) (challenging the
  theory that religious accommodations violate the Establishment Clause whenever they impose
  more than de minimis costs).

           In any event, the doctrine of constitutional avoidance doesn’t give courts license to
  rewrite a statute. See, e.g., Jennings v. Rodriguez, 138 S. Ct. 830, 836 (2018). But the Hardison
  majority appears to have done exactly that. The only other explanation is that the majority
  stumbled through the looking glass and into “an Alice-in-Wonderland world where words have
  no meaning[.]” Welsh v. United States, 398 U.S. 333, 354 (1970) (Harlan, J., concurring in the
  judgment).
Case 2:17-cv-02118-SHL-dkv Document 124 Filed 03/12/20 Page 13 of 14                     PageID 1020
                                                                                                  (13 of 14)


   No. 19-5710                 Small v. Memphis Light, Gas & Water                         Page 11


         Of course, all this does not mean that employers must always accommodate their
  employees’ religious beliefs and practices. The term “undue hardship” makes clear “that this is a
  field of degrees, not a matter for extremes” or “absolutes.” E.E.O.C. v. Firestone Fibers &
  Textiles Co., 515 F.3d 307, 313 (4th Cir. 2008); cf. Barnett, 535 U.S. at 402. But Hardison itself
  adopted an “absolute” when it “effectively nullifi[ed]” the accommodation requirement.
  Hardison, 432 U.S. at 89 (Marshall, J., dissenting). And without any real reason.

         The irony (and tragedy) of decisions like Hardison is that they most often harm religious
  minorities—people who seek to worship their own God, in their own way, and on their own
  time. See McConnell, supra, at 693, 721–22; Storslee, supra, at 873–74, 877. The American
  story is one of religious pluralism. The Founders wrote that story into our Constitution in its
  very first amendment. And almost two-hundred years later, a new generation of leaders sought
  to continue that legacy in Title VII. But the Supreme Court soon thwarted their best efforts.
  Even at the time, this “ultimate tragedy” was clear. Hardison, 432 U.S. at 97 (Marshall, J.,
  dissenting) (“[O]ne of this Nation’s pillars of strength our hospitality to religious diversity has
  been seriously eroded.”).

         In the end, this case doesn’t involve a challenge to the “de minimis” test. Indeed, Jason
  Small hasn’t even contested—at least in a meaningful way—his employer’s claim of “undue
  hardship.” But litigants should consider such challenges going forward. See Patterson v.
  Walgreen Co., 140 S. Ct. 685 (2020) (Alito, J., concurring in the denial of certiorari). As the
  Hardison dissent explained, “All Americans will be a little poorer until [the] decision is erased.”
  Hardison, 432 U.S. at 97 (Marshall, J., dissenting).
Case 2:17-cv-02118-SHL-dkv Document 124 Filed 03/12/20 Page 14 of 14                       PageID 1021
                                                                                                    (14 of 14)



                                   UNITED STATES COURT OF APPEALS
                                        FOR THE SIXTH CIRCUIT

                                               No. 19-5710


   JASON SMALL,
          Plaintiff - Appellant,                                                 FILED
                                                                             Mar 12, 2020
          v.
                                                                         DEBORAH S. HUNT, Clerk
   MEMPHIS LIGHT, GAS AND WATER,
          Defendant - Appellee.



                  Before: DAUGHTREY, KETHLEDGE, and THAPAR, Circuit Judges.

                                           JUDGMENT
                              On Appeal from the United States District Court
                             for the Western District of Tennessee at Memphis.

          THIS CAUSE was heard on the record from the district court and was submitted on the briefs
  without oral argument.

          IN CONSIDERATION THEREOF, it is ORDERED that the district court’s grant of summary
  judgment in favor of Memphis Light, Gas and Water and its denial of Jason Small’s motion to enforce a
  settlement agreement are AFFIRMED.


                                                 ENTERED BY ORDER OF THE COURT




                                                 Deborah S. Hunt, Clerk
